DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant

1.	Claims 1-10 have been amended.  Claims 1-20 are pending.


Drawings
2.	The drawings are objected to because Figures 3-26 contain very small ineligible print, dark shading and shadowing that makes them unable to be read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



4.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

 5.	Claims 1-20 are directed to ascertaining the quality of packaged goods, which is considered a concept performed in the human mind (including an observation, evaluation, judgment, and opinion).  A concept performed in the human mind falls within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Processes). The claims do not do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
                Under step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, these claims are directed to a process (method).  Accordingly, the claims will be further analyzed under step 2 of the Alice/Mayo framework:
                Under step 2A of the Alice/Mayo framework, it must be considered whether the claims are “directed to” an abstract idea.  That is, whether the claims recite an abstract idea and fail to integrate the abstract idea into a practical application.
Regarding representative independent claim 1, the claim sets forth a system, comprising the following limitations:
 	Wherein the user collects and inputs data on said goods to store and process said data, wherein said data is collected and input in real-time and collated and output in real time to display information to allow for substantially instantaneous review against established product rules, said instantaneous review against established product rules allowing the user to ascertain the quality of the packaged goods, wherein to provide data for the established product rules, and to automatically input and said input data generates flags for immediate acceptance or rejection of said packaged goods.
 	These actions, when considered both individually and as a whole are directed to actions that facilitate ascertaining the quality of packaged and/or manufactured goods.  This arrangement amounts to both an observation and evaluation.  Such concepts have been considered ineligible mental processes by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).

The claims do recite additional limitations:  
A tablet
A mobile computer device
A bar scanner
A temperature reader
A moisture sensor
A RFID sensor 
A counter that comprises a light beam used for counting

These additional elements, considered both individually and as an ordered combination, do no more than generally link the use of the abstract idea to a particular technological environment or field of use.  That is, given the generality with which the additional technological elements are recited, the limitations do not implement the abstract idea with, or use the abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim.  Additionally, the claims do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, do not effect a transformation or reduction of a particular article to a different state or thing; and do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea.  Accordingly, the Examiner concludes that the claim fails to integrate the abstract idea into a practical application, and is therefore “directed to” the abstract idea.

Under step 2B of the Alice/Mayo framework, it must finally be considered whether the claim includes any additional element or combination of elements that provide an inventive concept (i.e., whether the additional element or elements are sufficient to amount to significantly more than the abstract idea).  Communicating information (i.e., receiving or transmitting data over a network) has been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Applicant’s own Specification indicates the conventionality of the claimed devices (see at least page 11, lines 28-30, “the tablet and/or mobile computing device has software on it that allows said tablet and/or mobile computing device to take the input data and compare it to a standard check”).  Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent.
                
Independent claim 10 and Dependent claims 2-9 and 11-20 merely represent embellishments to the abstract idea and do not impart eligibility on the claimed invention.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  These claims have no indentations which separate out the multiple steps of the claims.  See 37 CFR 1.75  and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Appropriate correction is required.


Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2010/0049566, Fukuoka, et al., hereinafter Fukuoka.
9.	Regarding claim 1, Fukuoka discloses a product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein, the computer-executable program code instructions comprising program code instructions to: display, via a user interface, on one or more tablets and/or mobile computer devices a quality assurance system for ascertaining the quality of packaged goods, wherein the user collects and inputs data on said goods on said one or more tablets and/or mobile computer devices, said tablets and/or mobile computer devices configured to store and process said data, wherein said data is collected and input in real-time and collated and output in real time to display information to allow for substantially instantaneous review against established product rules, said instantaneous review against established product rules allowing the user to ascertain the quality of the packaged goods, wherein said product further comprises a peripheral device, wherein said peripheral device is one or more members selected from the group consisting of a bar scanner, a temperature reader, a moisture sensor, a RFID sensor, and a counter that comprises a light beam used for counting, said peripheral device integrated with the system to provide data to compare to the established product rules, and wherein said one or more peripheral devices automatically input data on said one or more tablets and/or mobile computer devices, and said input data generates flags for immediate acceptance or rejection of said packaged goods., (page 5, paragraphs 71-73, In the quality control system, a client device of a company directly accesses a permitted server of the company or other companies and connects necessary data to integrate as a single application. [0072] 5) Quality control items or 3D diagram information associated in a product unit is stored in a database for the quality control system. [0073] 6) As shown in FIG. 3, quality control information, which is handled by the quality control system, is systematized as a data model (hereinafter, if necessary, referred to as a QPP data model) having three elements, that is, quality information (Q) including quality control items, product structure information (Pd) regarding constituent elements of a product, and production process information (Ps) regarding a production process of a product, and page 6, para. 93 and page 9, para. 116, if the quality control manager right clicks a row in the quality control item table area to select an edition menu to be displayed, the client device 20 causes the quality control manage to input the name of a quality control item, for example, "temperature". If the quality control manager right clicks the name of a quality control item in the quality control item table area to select an addition menu to be displayed, the client device 20 adds attributes attached to quality control items "standard temperature value" and "temperature deviation", and causes the quality control manage to input the values).
10.	Regarding claim 2, Fukuoka discloses the method of claim 1 as described above.  Fukuoka further discloses wherein the established product rules are input by an administrator, (page 6, para 92, receives information input by the quality control manager through the client device 20, which is connected to the in-house network, and stores information including quality control items regarding a company and surroundings as a database, which will be described below in detail, thereby storing data associated with QPP data required for a quality control information chain. When there is an existing database, in which information regarding production or quality including the BOM is accumulated, the server 10 is configured to import data from the existing database and page 12, para. 136, The quality control system is a distributed, cooperative system, which does not requires a manager who integratedly manages the entire system, but the quality control manager of the finished product manufacturer becomes a top supervisor because he/she observes the entire quality control information chain with the finished product at the top, and is responsible for quality of the finished product. The quality control system is based on the server 10 of the company, which is distributed and expanded, and the association of the quality control information of the companies is performed by the client device 20 of each company).  Examiner interprets the quality control information and manufacturing practice to encompass established product rules.
11.	Regarding claim 3, Fukuoka discloses the method of claims 1 and 2 as described above.  Fukuoka further discloses wherein the established product rules comprise checks that the user uses as a guide to collect and input data on said goods on said one or more tablets and/or mobile computer devices, (page 6, para. 93, such as a personal computer, a mobile phone, or a personal digital assistant (PDA), and is operated by the quality control manager of each company participating in the quality control system. Specifically, similarly to the server, and page 10, para. 121, The quality control system may also describe daily management or check method, such as operation check or equipment maintenance, for each step. Therefore, it is possible to manage so-called 4M (Material, Machine, Man, Method) required daily management for quality assurance in a comprehensive manner).
12.	Regarding claim 4, Fukuoka discloses the method of claims 1, 2, and 3 as described above.  Fukuoka further discloses wherein the checks comprise one or more of data that can be collected by the user and input as text, input from a dropdown menu, or input using a toggle, (pages 7-8, para. 103, if the quality control manager selects a master definition menu from among the menus of an execution screen displayed on the display section 17 of the client device 20, master definition is performed. Specifically, when a company information definition menu is selected from among the master definition menus, the client device 20 displays a popup screen for company information input on the display section).
13.	Regarding claim 5, Fukuoka discloses the method of claim 1-4 as described above.  Fukuoka further discloses wherein the system further comprises a mouse, a stylus, or a weigh scale, (page 6, para. 90, a user interface, such as a keyboard, a mouse, a keypad, an infrared remote controller, a stick key, or a push button, and supplies a control signal indicating an operation to the CPU).
14.	Regarding claim 6, Fukuoka discloses the method of claims 1-5 as described above.  Fukuoka further discloses wherein said system uses established product rules derived from the food rules form the U.S. Code of Federal Regulations, (page 4, para. 63, A finished product manufacturer that is responsible for quality of a finished product and gives a customer a quality assurance decides a management standard (dimension, weight, material, voltage, and the like) for finished product assurance and page 13, para. 146 The quality control system is advantageously applied to the fields, such as vehicles, electrical products, electronic devices, semiconductors, medicines, foods, airplanes, vessels, rockets, and application software, which produce products by combining parts or materials, and have a problem in transparency for quality control due to dependency of the quality level on the external procurement, regardless of whether a finished product is visible or invisible.).
15.	Regarding claim 7, Fukuoka discloses the method of claims 1-4 as described above.  Fukuoka further discloses wherein the toggle is present in the system and the toggle is a pass/fail toggle, (Fig. 19 and page 5, para. 80, The quality control system is constructed as a distributed, cooperative system that is capable of predicting design quality of a finished product manufacturer, a failure due to accumulation of a quality tolerance of actually assembled parts, and a range of effect of the failure, and freely searching quality-product cooperation between companies or factories through Internet in order to execute a precaution or preliminary countermeasure in a global and cross-company manner, and page 6, para. 84, an input operation control section 16 that processes and controls an input operation through an operating device (not shown) as a user interface, and a display section 17 that functions as a display unit for displaying various kinds of information).
16.	Regarding claim 8, Fukuoka discloses the method of claims 1-4 and 7 as described above.  Fukuoka further discloses wherein the toggle is a pass/fail toggle that allows the user to choose pass or fail, and if fail is chosen, at least one secondary check is presented to said user, (page 5, para. 80, The quality control system is constructed as a distributed, cooperative system that is capable of predicting design quality of a finished product manufacturer, a failure due to accumulation of a quality tolerance of actually assembled parts, and a range of effect of the failure, and freely searching quality-product cooperation between companies or factories through Internet in order to execute a precaution or preliminary countermeasure in a global and cross-company manner, and page 6, para. 84, an input operation control section 16 that processes and controls an input operation through an operating device (not shown) as a user interface, and a display section 17 that functions as a display unit for displaying various kinds of information).
17.	Regarding claim 9, Fukuoka discloses the method of claim 1 as described above.  Fukuoka further discloses wherein said established product rules include one or more or weight, count number, count audit, average weight, weight audit, sum weight, or appearance, (page 4, para. 63, A finished product manufacturer that is responsible for quality of a finished product and gives a customer a quality assurance decides a management standard (dimension, weight, material, voltage, and the like) for finished product assurance).
18.	Regarding claim 10, Fukuoka discloses a method of ascertaining the quality of packaged goods, said method comprising formulating a quality control plan and implementing said plan to instantaneously ascertain the quality of said packaged goods, wherein said quality control plan comprises at least one quantitative or qualitative check that allows for a user to input data on a tablet or mobile computing device that tests said at least one quantitative or qualitative check, said input data being at least partially obtained and input from one or more members of a peripheral device selected from a bar scanner, a temperature reader, a moisture sensor, an RFID sensor, and a counter that comprises a light beam used for counting, wherein said input data is compared to said at least one quantitative or qualitative check, producing and outputting results regarding the quality of the packaged goods, and wherein said input data further generates flags to allow for immediate acceptance or rejection of said packaged goods, (page 5, paragraphs 71-73, In the quality control system, a client device of a company directly accesses a permitted server of the company or other companies and connects necessary data to integrate as a single application. [0072] 5) Quality control items or 3D diagram information associated in a product unit is stored in a database for the quality control system. [0073] 6) As shown in FIG. 3, quality control information, which is handled by the quality control system, is systematized as a data model (hereinafter, if necessary, referred to as a QPP data model) having three elements, that is, quality information (Q) including quality control items, product structure information (Pd) regarding constituent elements of a product, and production process information (Ps) regarding a production process of a product, and page 6, para. 93, and page 10, para. 121, The quality control system may also describe daily management or check method, such as operation check or equipment maintenance, for each step. Therefore, it is possible to manage so-called 4M (Material, Machine, Man, Method) required daily management for quality assurance in a comprehensive manner).
19.	Regarding claims 11-18 and 20, these claims are rejected for the same reasons as set forth in claims 1 and 3-10 above.  
20.	Regarding claim 19, Fukuoka discloses the method of claim 10 as described above.  Fukuoka further discloses wherein said at least one quantitative or qualitative check comprises a query that ascertains a deviation from a standard of the good, (page 10, para. 121, The quality control system may also describe daily management or check method, such as operation check or equipment maintenance, for each step. Therefore, it is possible to manage so-called 4M (Material, Machine, Man, Method) required daily management for quality assurance in a comprehensive manner).

Response to Arguments
21.	Applicant's arguments filed February 29, 2022 have been fully considered but they are not persuasive.

A.	With regard to the objection to the drawings, Examiner maintains this objection.

B.	Applicant argues that the claims recite statutory subject matter and convert the idea into a practical application.

In response the Examiner respectfully disagrees.  In Examiner performing the previous analysis under 35 U.S.C. 101, Examiner did consider each claim and every limitation of which both individually and as a whole as according to the PTO's guidelines for §101 eligibility. The Office Action specifically identified the abstract idea as a whole (i.e. to ascertaining the quality of packaged and/or manufactured goods) and pointed to limitations in the claim including the abstract idea. There is no requirement that Examiner provide in the 101 analysis additional or extrinsic evidence to demonstrate an abstract idea. Although the Alice court did provide such documentation, it made no such requirement for all abstract idea 101 inquiries. The lack of a requirement is reflected in numerous Federal Circuit decisions since Alice, as stated in the July 2015 Guidance (see pg. 6, citing Alice, Bilski, Diehr, Flook, and Benson) which have not pointed to extrinsic evidence in establishing an abstract idea. Accordingly, applicant’s arguments to this point are not persuasive.  
Further, the additional elements (i.e., A tablet, A mobile computer device, A bar scanner, A temperature reader, A moisture sensor, A RFID sensor, A counter that comprises a light beam used for counting, etc.) have been repeatedly considered well-understood, routine, and conventional activity by the Courts (See MPEP 2106.05(d)).  Appellant’s own Specification indicates the conventionality of the claimed devices (see at least page 11, lines 28-30, “the tablet and/or mobile computing device has software on it that allows said tablet and/or mobile computing device to take the input data and compare it to a standard check”). Accordingly, the Examiner asserts that the additional elements, considered both individually, and as an ordered combination, do not provide an inventive concept, and the claim is ineligible for patent. Even assuming, arguendo, that the elements are not well-understood, routine, and conventional, they merely amount to an application of an abstract idea to a generic technological environment. Accordingly, the application of the abstract idea is therefore not eligible.	
Questions of preemption are inherent in the two-part framework from Alice Corp. and Mayo (incorporated in the 2014 IEG as Steps 2A and 2B), and are resolved by using this framework to distinguish between preemptive claims, and "those that integrate the building blocks into something more…the latter pose no comparable risk of pre-emption, and therefore remain eligible".  This framework found that the claims do tie up the exception.  (See the 35 U.S.C. 101 rejection above).  Further, in order for an alleged application of an abstract idea to be considered eligible, it must amount to significantly more than the abstract idea (i.e., pass step 2B of the Mayo test).  As shown in the rejection above, the application of the abstract idea recited merely applies the idea in a generic computer environment (a computing system) using generic computer functions (a tablet). Accordingly, it does not amount to significantly more, the claims do not recite additional limitations that integrate the exception into a Practical Application, and the application of the abstract idea is therefore not eligible.

C.	Applicant further argues that Fukuoka does not teach a packaged good.

	 In response the Examiner respectfully disagrees.  Fukuoka discloses at page 5, [0073] As shown in FIG. 3, quality control information, which is handled by the quality control system, is systematized as a data model (hereinafter, if necessary, referred to as a QPP data model) having three elements, that is, quality information (Q) including quality control items, product structure information (Pd) regarding constituent elements of a product, and production process information (Ps) regarding a production process of a product, and page 6, para. 93 and page 9, para. 116, if the quality control manager right clicks a row in the quality control item table area to select an edition menu to be displayed, the client device 20 causes the quality control manage to input the name of a quality control item, for example, "temperature". If the quality control manager right clicks the name of a quality control item in the quality control item table area to select an addition menu to be displayed, the client device 20 adds attributes attached to quality control items "standard temperature value" and "temperature deviation", and causes the quality control manage to input the values.  Examiner interprets a product as taught by Fukuoka to encompass a packaged good.  Both the cited art and claims as written are determining the quality control of a product. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A.	Method and apparatus for a product lifecycle management process, (US 20030033191 A1), Davies, et al., discloses techniques, methods, systems and system components facilitate new product development and product lifecycle management in an enterprise. According to a specific embodiment, the invention provides a networked-enabled development software engine that assists users coordinate and keep track of progress and status of development activities. A unifying structure for Business Objects allows the software engine to provide a number of integrated cross-program functions, such as portfolio review and automated resource assignment and allows object portability and allows new objects to be more easily created from old objects. 
B.	METHOD AND SYSTEM FOR MANAGING PRODUCT REGULATIONS AND STANDARDS, (US 20130262484 A1), Kamat, et al., discloses A product regulations and standards management system for filtering, organizing, and generating from product regulations and standards raw data, collected from various governments, regulatory authorities, or trade associations, a plurality of different types of reports organized by the characteristics of the information recorded in the reports, wherein the characteristics include, but not limited to, granularity of the information, product/service lines covered by the information, publication time of the information, effective time period of the information, economic and geographical locations covered by the information. The different types of reports comprise a Basic Summary, a Simple Specification, a Complex Specification, and a Product Guideline. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amber A. Misiaszek whose telephone number is (571) 270-1362.  The examiner can normally be reached on M-F 8:30-5.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) computer-accessible medium. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR computer-accessible medium, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR computer-accessible medium, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information computer-accessible medium, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000. 
/AMBER A MISIASZEK/Primary Examiner, Art Unit 3624